Citation Nr: 0433721	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  04-20 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Louis, 
Missouri  


THE ISSUE

Entitlement to payment or reimbursement of the costs of 
transport by air ambulance in June 2000. 





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  





INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1953.  The veteran died in January 2003, and the 
appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Medical Center in St. Louis, Missouri, which is 
the agency of original jurisdiction (AOJ) in this matter.  

REMAND

While the Board regrets the delay in the adjudication of this 
case, the file before us appears to be a partial extract 
which presents an insufficient evidentiary record to allow 
for meaningful appellate review.  In this regard, the June 
2004 Statement of the Case refers to actions undertaken by 
the AOJ relevant to the instant appeal on June 3, 2000, July 
30, 2000, August 15, 2000, and February 1, 2003.  Most 
important, reference is made therein to determinations by VA 
medical professionals that the veteran's condition was not so 
emergent during the time in question to preclude safe 
transport by ground transportation.  Those medical opinions 
are not of record, nor are the actual reports from these 
determinations, as it appears they may be maintained in a 
Medical Administrative (MAS) file or a claims file that was 
not forwarded to the Board.  Therefore, the complete 
pertinent record in this case will be requested upon remand.  

In light of the necessary development discussed above, this 
remand will also afford the RO the opportunity to provide the 
appellant with an evidence development letter consistent with 
the notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA).  Judicial precedent has held that 38 U.S.C.A. 
§ 5103(a), as amended by the VCAA, and 38 C.F.R. § 3.159(b), 
as amended, require VA to inform a claimant of which evidence 
VA will provide and which evidence claimant is to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  While the veteran was 
afforded a letter in June 2004 discussing the VCAA in general 
terms, this letter did not indicate how the VCAA applied to 
the specific issue on appeal.  

Finally, while the appellant in her June 2004 substantive 
appeal expressed a desire to attend a hearing before a 
Veterans Law Judge (she indicated therein, however, that she 
could not attend a hearing in Washington DC), a report of 
contact dated in December 2004 indicates the appellant was 
not well enough to attend a Travel Board hearing scheduled 
for March 2005.  Nonetheless, in light of the necessary 
development in this case, the AOJ will be requested upon 
remand to contact the appellant to determine whether her 
medical condition has changed to the point that she is able 
to attend a hearing at the St. Louis Regional Office before a 
Veterans Law Judge, should such a hearing be desired.  

For the reasons stated above, this appeal is REMANDED to the 
AOJ for the following development.  VA will notify the 
appellant if further action is required on her part:  

1.  The appellant should be furnished 
with a development letter which 
specifically addresses the issue of 
entitlement to payment or reimbursement 
of the costs of transport by air 
ambulance in June 2000, and is consistent 
with the notice requirements of the VCAA, 
and otherwise ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and any pertinent 
interpretive authority, are fully 
complied with and satisfied with respect 
to the issue on appeal.   

2.  The late veteran's complete MAS file 
and VA claims file should be obtained and 
associated with the folder currently 
before the Board, unless the AOJ is 
satisfied that all pertinent records are 
contained in the original MAS file, in 
which case the claims file will not be 
required.  

3.  The appellant should be contacted and 
asked if she would like to be scheduled 
for a hearing before a Veterans Law Judge 
traveling to the St. Louis, Missouri, 
Regional Office.  If she answers in the 
affirmative, the appellant should be 
scheduled for such hearing.  

4.  After undertaking any additional 
evidentiary development deemed necessary, 
the AOJ should readjudicate the 
appellant's claim of entitlement to 
payment or reimbursement for the air 
ambulance expenses in question, with 
specific consideration given to the 
provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1003.  To the extent the 
any of the benefits sought in connection 
with this claim remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC should include a 
summary of the evidence and discussion of 
all pertinent regulations, including the 
evidence obtained as a result of the 
development requested above and the VCAA.  
An appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


